 In the Matter Of WASHINGTON BRANCH OF THE SUN LIFE INSURANCECOMPANY OF AMERICAandINDUSTRIAL AND ORDINARY INSURANCEAGENTS UNION No. 21354, INDUSTRIAL AND ORDINARY INSURANCEAGENTS COUNCILCase No.R-1454ElectionOrdered:run-off.SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONNovember 10, 1939On October 2, 1939, the National Labor Relations Board, hereincalled the board, issued a Decision and Direction of Election in theabove-entitled case.'On October 13, 1939, the Board issued anAmendment to its Direction of Election.' Pursuant to the Directionof Election as amended, an election by secret ballot was conductedon October 21, 1939, under the direction and supervision of theRegional Director for the Fifth Region (Baltimore, Maryland).Full opportunity was accorded to all parties to this investigation. toparticipate in the election and to make challenges.On October 23,1939, the Regional Director acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series 2,issued and duly served upon the parties his Election Report.Noobjections to the conduct of the ballot or to the Election Report havebeen filed by any of the parties.As to the results of the secret ballot, the Regional Director reportedas follows :Total Number of Eligible Voters_____________________________ 43Total Number of Ballots Cast_______________________________ 42Total Number ofVotesfor Industrialand OrdinaryInsuranceAgents UnionNo. 21354,Industrial and Ordinary InsuranceAgents Council(A. F. of L.) ------------------------------21TotalNumber of Votes forUnited Of eeand ProfessionalWorkers ofAmerica (C. I. 0.) -----------------------------ITotal Number of Votes for Neither___________________________ 20115 N. L.R. B. 817.2 15 N. L. R. B. 824.17 N. L. R. B., No. 36.463 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDTotal Number of Blank Ballots______________________________0Total Number of Void Ballots________________________________0TotalNumber ofChallengedVotes____________________________0The Election Report reveals that in the election neither Industrialand Ordinary Insurance Agents Union No. 21354, Industrial andOrdinary Insurance Agents Council, nor United Office and Profes-sionalWorkers of America, C. I. 0., received a majority of the votescast.A majority of the employees have, however, indicated a desiretobargain collectivelywith the Company. The Industrial andOrdinary Insurance Agents Union No. 21354, Industrial and Ordi-nary Insurance Agents Council, which received the greater numberof votes cast in the election, has requested the holding of a run-offelection.We find that the question concerning representation whichhas arisen can best be resolved by the holding of a run-off electionin which the employees in the appropriate unit will be, given theopportunity to decide whether or not they desire to be representedby Industrial and Ordinary Insurance Agents Union No. 21354,Industrial and Ordinary Insurance Agents Council.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto determine representatives for the purposes of collective bargainingwith Sun Life Insurance Company of America, in its Washington,District of Columbia, office, an election by secret ballot shall be con-ducted as early as possible but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fifth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Article III,Section 9, of said Rules and Regulations, among the insurance agentsof Sun Life Insurance Company of America, in its Washington,District of Columbia, office, in its employ during the pay-roll periodimmediately preceding October 2, 1939, including debit collectors andcanvassers, employees who did not work during such pay-roll periodbecause they were ill or on vacation, and employees who were then orhave since been temporarily laid off, but excluding assistant managers,districtmanagers, and clerical and office employees, and those whohave since quit or been discharged for cause, to determine whether SUN LIFE INSURANCE COMPANY OF AMERICA465or not they desire to be represented by Industrial and Ordinary In-suranceAgentsUnion No. 21354, Industrialand OrdinaryInsuranceAgents Council,for the purposes of collective bargaining.MR.WILLIAMM.LEISERSON,dissenting :For reasons stated in my dissenting opinion inMatter of Coos BayLumber Company,'Iwould not order a run-off election.sMatterof CoosBay Lumber CompanyandLumber and Sawmill Workers Union LocalNo. 2573,16 N. L. R. B. 476.